Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 7 October 2020, is acknowledged.  No claims are amended therein.  Claims 18 - 21, 23, and 29 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 16, 17, 22, 24 – 28, and 30 are available for active consideration.  
Claim Objections 
2.	Claim 28 is objected to because of the following informalities:  it makes reference to a withdrawn base claim (claim 18).  Appropriate correction is required.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 16, 24 - 28, and 30 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2007/0197573 A1 to Sadee, W. and E. Bilsky, claiming priority to 4 October 2005 (“Sadee ‘573”), in view of US 2013/0165540 A1 to Delaney, D. and S. Jalota, claiming priority to 23 December 2011 (“Delaney ‘540”).
With regard to Claims 16, 17, 22, 28, and 30, Sadee ‘573 teaches a method comprising the administration of an opioid antagonist with peripheral selectivity in an amount effective to promote bone formation (see entire document, including ¶¶[0014] – [0018], ¶[0031]; see also claims 1, 6).  "For promoting bone formation" in Claim 1 is considered to be an intended use of 
Alternatively, the method of Sadee ‘573 is applied to promote bone formation at fractures, i.e., sites of bone injury (¶[0017]; see also claim 6).  The opioid antagonist is taught to have the therapeutic effect of naloxone (see ¶¶[0014] – [0018]), but with peripheral selectively (see claim 1) to avoid the side effects associated with the systemically administered doses of naloxone normally used to achieve the therapeutic effect (see ¶¶[0014] – [0018]).  The method of Sadee ‘573 is taught to be useful for enhancing the healing of bone fractures where the opioid antagonist exerts its effects locally at peripheral opioid receptors at the injury site (see ¶¶[0013], 17; see also claim 6).  Sadee ‘573 does not teach that the opioid antagonist is administered with a β-tricalcium phosphate carrier.  However, Delaney ‘540 teaches porous β-tricalcium phosphate granules (see entire document, including ¶[0021]) useful for bone repair (see ¶[0034) that serve as carriers for active agents that promote bone formation or growth (see ¶¶[0034] – [0035]).  The granules also are taught to ensure effective local concentrations of active agents and to minimize systemic effects of their administration (see ¶[0040]).  It would have, therefore, been prima facie obvious to one of ordinary skill in the art at the time of invention to use the β-tricalcium phosphate granules of Delaney ‘540 to locally deliver naloxone at the site of bone injury to promote bone formation at that site, given the local mechanism taught by Sadee ‘573, and given that the granules themselves also promote bone repair.  It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to, in such a way, simply administer naloxone locally to provide the local therapeutic effect rather than using a naloxone analog, and to also take advantage of the capability of the granules to also promote bone repair.  The amount 
With regard to Claim 24, the opioid antagonist is administered in combination with opioid drugs (see ¶[0030]).  It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of invention to administer the naloxone in combination with opioid drugs. "To promote bone formation or growth" is considered to be an intended use of the method that does not materially limit it compared to the method in the prior art and is thus not given patentable weight; alternatively, the opioid antagonist is combined with the opioid drug to promote bone formation, or growth, compared to the bone formation, or growth, that would be achieved on administration of the opioid drug alone (see ¶[0014]).
With regard to Claims 25 and 26, as described above, the injury comprises bone fracture, and, thus, the site of administration would be a bone site of surgical repair of a fracture.
With regard to Claim 27, the opioid antagonist is administered in a continuous infusion, which is considered to be a single administration (see ¶[0097]).  It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of invention to use a similar administration method for local administration of naloxone.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 16, 24 - 28, and 30 would have been obvious within the meaning of 35 USC § 103.
Claims 16, 17, 22, 24-28, and 30 are rejected pursuant to 35 U.S.C. § 103 as obvious over Petrizzi, L., et al., BMC Musculoskeletal Disorders, 8(43) (2007) (“Petrizzi (2007)”), in view of Delaney ‘540.
With regard to Claims 16, 28, and 30, Petrizzi (2007) teaches a method comprising the administration of naloxone in an amount effective to promote bone formation (See Abstract; see also p. 2, 2nd col.; p. 6, 1st column).  "For promoting bone formation" in Claim 1 is considered to be an intended use of the method that does not materially limit it compared to the method in the prior art and is thus not given patentable weight.
Alternatively, the method of Petrizzi (2007) is applied to promote bone formation in cortical bone defects (see Abstract; see also p. 2, 2nd col.; p. 6, 1st column).  The method of Petrizzi (2007) is taught to be useful for enhancing the healing of bone defects where the naloxone exerts its effects locally on osteoblasts at the injury site (see Abstract).   Petrizzi (2007) does not teach that the opioid antagonist is administered with a β-tricalcium phosphate carrier.  However, Delaney ‘540 teaches porous β-tricalcium phosphate granules (see ¶[0021]) useful for bone repair (see ¶[0034]) that serve as carriers for active agents that promote bone formation or growth (see ¶¶[0034, [0035]).  The granules also are taught to ensure effective local concentrations of active agents and to minimize systemic effects of their administration (see ¶[0040).  It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of invention to use the β-tricalcium phosphate granules of Delaney ‘540 to locally deliver naloxone at the site of bone injury to promote bone formation at the site of injury, thereby providing the local effect described by Petrizzi (2007), given that the granules themselves also promote bone repair.  Thus, the amount administered would be effective to promote bone 
With regard to Claim 24, the naloxone is administered in combination with calcium gluconate (see Petrizzi (2007), Abstract; see also p. 6, 1st column).  The calcium gluconate is considered to be an active agent because the calcium acts to enable the function of calcium-dependent enzymes (see Abstract).  "To promote bone formation or growth" is considered to be an intended use of the method that does not materially limit it compared to the method in the prior art and is thus not given patentable weight; alternatively, the naloxone is combined with calcium gluconate to promote bone formation or growth.
 With regard to Claims 25 and 26, as described above, the injury comprises bone fracture (i.e., cortical bone defects) and, thus, the site of administration would be a bone site of surgical repair of a fracture.
With regard to Claim 27, the naloxone is applied daily (see Abstract); thus, each administration is considered to be a single administration.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 16, 17, 22, 24-28, and 30 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments submitted 7 October 2020, but does not find them persuasive.  Applicants initial argument, allegedly supported by the Margulies Rule 132 Declaration, is that the teachings of the primary obviousness reference, Sadee ‘573, teaches systemic delivery, and not local delivery, of opioid antagonists, such as naloxone or naltrexone, for the promoting bone formation.  Although the Examiner would agree that the reference administers the opioid antagonist systemically, the Examiner further notes that the reference teaches, aside from the specific mechanism of administration, the peripheral delivery of the opioid antagonists, which effectively results in the delivery of the active species to and in anatomical areas (bone defects, etc.), thus locally.  Also, independent claim 1 recites a limitation directed to the method of the invention comprising a step of “locally administering” an OGFR antagonist, which step can be reasonable interpreted to comprise any mechanical means of delivery provided that the active species reaches and/or acts at the intended site in need of bone repair.
Furthermore, it is the Examiner’s position that Applicants’ arguments in this regard fail to take into consideration the logical structure of the obviousness rejection’s use of the teachings of the cited references.  As set forth in above, the rejection cites to Sadee ‘573 for the disclosure that administration of opioid antagonists is clinically effective in the treatment of “bone fractures” (see ¶[0017]), and not for any teaching as to the specific mechanism of administration.
Applicants further assert that “local administration at the site of bone injury would not block the opioid in the peripheral nervous system,” and that, as a consequence, “modifying Sadee's methods to use local administration would render Sadee inoperative for its intended purposes as explained in the Margulies Declaration at par. 9.”  The Examiner does not necessarily agree with Applicants’ unsupported statement as to the effect, or lack thereof, of local delivery of an opioid antagonist, and further maintains that such observation does not bear relevance to the ultimate question of the application of the reference’s teachings to the invention as claimed.  bone growth from local administration] which would flow naturally from following the suggestion of the prior art [peripheral effect of administration of OGFR] cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants go on to argue that “Sadee never mentions treating an already damaged particular site of bone.”  The Examiner disagrees, on the basis that Sadee ‘573 expressly discloses that the compositions disclosed therein can be used to treat “bone fractures” (see ¶[0017]).  Furthermore, consistent with this disclosure, the reference teaches that the composition can be formulated as a controlled-release composition, which composition comprises the opioid antagonist in a matrix of a biocompatible/bioresorbable polymer (see ¶[0031]).  In addition, the reference discloses that the extended release forms of the compositions can be delivered by implantation for in situ delivery of the active species (see ¶[0098]).  The Examiner also notes that the reference discloses that the extended release compositions can be prepared in a mold for shaping the polymer matrix comprising an opioid antagonist (see ¶[0129]).  It is the Examiner’s position that one of ordinary skill in the art would understand these embodiments to necessarily be directed to implantation of the molded compositions for in situ delivery of the active species, on the basis that a molded polymer matrix comprising the opioid antagonist would not be amenable to systemic delivery.
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Furthermore, as to the mechanism “discovered” by Applicants, the fact that Applicants have recognized another advantage [bone growth from local administration] which would flow naturally from following the suggestion of the prior art [peripheral effect of administration of OGFR] cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants also argue that “Petrizzi is primarily directed to using a combination of naloxone in combination with calcium gluconate to enhance mineralization in the callus.”  The Examiner does not find this persuasive.  The reference discloses that the combination of naloxone and calcium gluconate produces the best results out of the four groups of test animals.  Although the results for this group were better than the results from administration of naloxone alone, the reference expressly discloses that the results obtained from either naloxone alone, or the combination of naloxone and calcium gluconate, were better than the results obtained from not to the manner or mechanism of administration.  
As for local application of the opioid antagonist, the rejection cites to the disclosure of Delaney ‘540 for the teaching that porous β-TCP granules can be used to deliver active ingredients to a local site in need of bone repair.  In this regard, Applicants argue that “[t]here is no reason or motivation to combine Delaney with Sadee or Petrizzi (emphasis in original).”  The Examine respectfully disagrees on the basis that Delaney ‘540 specifically discloses that the TCP granules of the reference have separate utility in bone repair/formation aside from the action of opioid antagonist such as naloxone.  Thus, one of ordinary skill in the art would be motivated to combine the naloxone of Sadee ‘573 or Petrizzi (2007) with the porous TCP granules of Delaney ‘540 in order to take advantage of the additional utility in bone formation provided by β-TCP, combined with the clinical efficacy of naloxone, or other opioid antagonists.
Applicants also allege that that their invention provides “unexpected results,” at least in comparison to the results disclosed in Petrizzi (2007).  In this regard, the Examiner questions the utility of a comparison to the results disclosed in Petrizzi (2007), in that Sadee ‘573 is a more relevant reference to compare to results obtained by Applicants.  See MPEP § 716.02(e):  “An affidavit or declaration under 37 C.F.R. 1.132 must compare the claimed subject matter with the prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).”  
Further, Applicants argue that two experts in the field have expressed skepticism over the invention as claimed.  Applicants quote the Heller Declaration as alleging that naloxone is typically and exclusively administered intravenously to counteract opioid overdoses, and the Margulies Declaration as stating that it is “intriguing” that naloxone promotes bone formation.  However, it is the Examiner’s position that these statements to overcome the effect of the express teachings of the cited references that administration of opioid agonists such as naloxone provide clinical efficacy in treating not only bone metabolic disorders, but also in treating bone fractures, particularly embodiments disclosed in Sadee ‘573 wherein naloxone if formulated in a matrix with biocompatible polymers for sustained release, which formulations can be fabricated in a form that one of ordinary skill in the art would recognize as suited for implantation for in situ delivery of the active species.
Consequently, based on the discussion above, Applicants’ arguments are unpersuasive and the prior art rejections pursuant to 35 U.S.C. § 103 are maintained.
With respect to the obviousness-type double patenting rejection of record, Applicants that the rejection be held in abeyance.  However, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejection of record has been maintained as Applicants have taken no action regarding these rejections at this time.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619